internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-114319-98 date date legend x y state d1 this responds to your request that y be given an extension of time to elect to be taxed as a corporation for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations facts y a subsidiary of x was converted into a limited_liability_company under state law on d1 x is a shareholder of y x and y intended that y be treated as a corporation for federal tax purposes effective on d1 under the current classification rules y is required to make an election to be treated as a corporation for federal tax purposes however such an election was not timely filed law and analysis sec_301_7701-3 of the procedure and administration regulations provides guidance on the classification of domestic eligible entities for federal tax purposes generally a domestic eligible_entity with at least two members is treated as a partnership unless the entity elects to be treated otherwise under sec_301_7701-3 a domestic eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing a form_8832 entity classification election with the designated service_center an election under sec_301_7701-3 can be effective on the date specified on the form_8832 or on the date filed the effective date specified on the form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result y is granted an extension of time to elect to be treated as a corporation for federal tax purposes until days following the date of this letter the election should be made by following the procedure set forth in form_8832 a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
